Exhibit 10.17

Compensation Arrangements for Non-Management Directors


Annual Retainer and Meeting Fees

Each of the non-management directors of Burlington Coat Factory Warehouse
Corporation (the "Company") receives an annual retainer of $16,000, payable in
quarterly installments, and 100 shares of the Company's common stock, $1.00 par
value, per year. Each of the Company's non-management directors also receives
$2,500 per year for each Board committee on which such director serves, and an
additional $2,500 per year for each committee of which such director serves as
chairperson. In addition, a non-management director who serves on a subcommittee
of the Audit Committee responsible for initially reviewing complaints and other
correspondence submitted pursuant to Section 301 of the Sarbanes-Oxley Act of
2002 receives $2,500 per year for service on such subcommittee.


Expenses

The Company reimburses non-management directors for travel and out-of-pocket
expenses incurred in the performance of their services as directors.